Filed 9/18/15 P. v. Holman CA3
                                                NOT TO BE PUBLISHED
           California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.




                    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                            THIRD APPELLATE DISTRICT
                                                          (Sacramento)
                                                                 ----


THE PEOPLE,                                                                                    C077311

                   Plaintiff and Respondent,                                      (Super. Ct. No. 13F07649)

         v.

EDDIE HOLMAN,

                   Defendant and Appellant.



         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                        FACTUAL AND PROCEDURAL BACKGROUND
         A first amended information charged defendant Eddie Holman with first degree
robbery (count 1; Pen. Code, § 211)1 and alleged that he personally used a firearm in the



1 Undesignated statutory references are to the Penal Code in effect at the time of the
charged offenses.

                                                                   1
commission of the offense (§ 12202.53, subd. (b)). After trial, a jury convicted him on
count 1 and found the firearm use allegation true.
       The evidence showed that on the night of November 21, 2013, defendant used a
.40-caliber semiautomatic handgun to rob the victim of $100, consisting of five $20 bills,
at an ATM in the Natomas area of Sacramento. In response to the victim’s 911 call and
her subsequent sighting of defendant entering an apartment complex, law enforcement
officers promptly apprehended defendant. The victim identified defendant in a show-up
and was 90 percent sure of her identification. She later identified defendant at trial as the
person she had identified in the show-up. In defendant’s bedroom, the officers found five
$20 bills, a .40-caliber semiautomatic handgun, and clothing which matched the victim’s
description of the clothing worn by the robber.
       The trial court sentenced defendant to an aggregate state prison term of 13 years
(3 years, the low term, on count 1, plus 10 years for the firearm enhancement). The court
awarded defendant 332 days of presentence custody credit (289 actual days and 43
conduct days). The court imposed a $280 restitution fine (§ 1202.4, subd. (b)), a $280
suspended parole revocation restitution fine (§ 1202.45), a $40 court security fee
(§ 1465.8), a $30 conviction assessment (Gov. Code, § 70373), a $382.22 main jail
booking fee (Gov. Code, § 29550.2), a $61.75 main jail classification fee (Gov. Code,
§ 29550.2), and a $10 crime prevention program fine (§ 1202.5).
                                    WENDE REVIEW
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the



                                                  2
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                       MURRAY                , J.



We concur:



      NICHOLSON             , Acting P. J.



      RENNER                , J.




                                                3